EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Jimmy Y Kwun, during a telephony interview on November, 17, 2021, gave the Examiner an authorization to cancel claims 2, 6, 12, 16 and 19 and amend claims 1, 10, 11, 13, 17 and 18 as follows:


IN THE CLAIMS
1.            (Currently Amended) An imaging device comprising:
a sensor configured to detect a first target spectrum, the first target spectrum corresponding to a thermal imaging region of an infrared (IR) spectrum; and
an optical device configured to transmit external light to the sensor, the optical device comprising:
               a substrate; and
               a plurality of nanostructures on the substrate, and configured to collimate at least the first target spectrum in the external light on the sensor, 
wherein the plurality of nanostructures are spaced apart from each other, and at least one of the plurality of nanostructures has a different geometric size from that of another, and

a plurality of first nanostructures comprising a material to transmit the first target spectrum of the external light through, and configured to collimate the first target spectrum of the external light on a first sensing region of the sensor, the plurality of first nanostructures comprising a first-first nanostructure, and a first-second nanostructure adjacent to and spaced apart from the first-first nanostructure; and 
at least one second nanostructure comprising a material to transmit a second target spectrum of the external light through, and configured to collimate the second target spectrum of the external light on a second sensing region of the sensor, the at least one second nanostructure being located between and spaced apart from the first-first nanostructure and the first-second nanostructure in a plan view,
wherein the first target spectrum is in a range between 8 µm and 12 µm, and the second target spectrum is in a range between 0.4 µm and 2.5 µm, 
wherein the substrate includes a first multisector region and a second multisector region that do not overlap with each other in the plan view, and
wherein the first nanostructures are arranged at the first multisector region, and the at least one second nanostructure is arranged at the second multisector region.

3.	(Currently Amended) The imaging device of claim 

10.         (Currently Amended)  The imaging device of claim 5, 

11.         (Currently Amended)  An optical device comprising:
a substrate; and
a plurality of nanostructures spaced apart on the substrate, and configured to collimate at least a first target spectrum of external light on a sensor, the first target spectrum corresponding to a thermal imaging region of an infrared (IR) spectrum,
wherein at least one of the nanostructures have a different geometric size from that of another, and
wherein the plurality of nanostructures comprise:
a plurality of first nanostructures comprising a material to transmit the first target spectrum of the external light through, and configured to collimate the first target spectrum of the external light on a first sensing region of the sensor, the plurality of first nanostructures comprising a first-first nanostructure, and a first-second nanostructure adjacent to and spaced apart from the first-first nanostructure; and 

wherein the first target spectrum is in a range between 8 µm and 12 µm, and the second target spectrum is in a range between 0.4 µm and 2.5 µm, 
wherein the substrate includes a first multisector region and a second multisector region that do not overlap with each other in the plan view, and
wherein the first nanostructures are arranged at the first multisector region, and the at least one second nanostructure is arranged at the second multisector region.

13.         (Currently Amended)  The optical device of  claim 11, wherein the substrate includes calcium fluoride, and the plurality of nanostructures include silicon or amorphous silicon.

17.         (Currently Amended)  The optical device of claim 15, wherein the first and second nanostructures are arranged at one surface of the substrate, or are arranged on opposite surfaces of the substrate from each other.

18.         (Currently Amended)  An optical device comprising:
a substrate;

a second nanostructure on the substrate, and configured to collimate a second target spectrum of the external light on a second sensing region of the sensor, the second target spectrum being different from the first target spectrum,
wherein the first and second nanostructures have different geometric sizes from each other, 
wherein the first nanostructure comprises at least two adjacent first nanostructures that are spaced apart from each other and comprising a material to transmit the first target spectrum of the external light through, and
wherein the second nanostructure comprises a material to transmit the second target spectrum of the external light through, and is located between and spaced apart from the at least two adjacent first nanostructures in a plan view,
wherein the first target spectrum is in a range between 8 µm and 12 µm, and the second target spectrum is in a range between 0.4 µm and 2.5 µm, 
wherein the substrate includes a first multisector region and a second multisector region that do not overlap with each other in the plan view, and
wherein the first nanostructure is arranged at the first multisector region, and the second nanostructure is arranged at the second multisector region.








Reasons for allowance
          Claims 1, 3-5, 7-11, 13-15, 17, 18 and 20 are allowed.
       The following is an Examiner's statement of reasons for allowance:
       The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 04/26/2017, and the " Applicant summary of interview with examiner” filed 07/08/2021 with the examiner amended of claims are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/            Primary Examiner, Art Unit 2487